Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Pagelof57 PagelD# 1

Co. W onloy

RECEIVED BY OVERNIGHT FILING

0 R | 5 | N A L IN THE UNITED STATES DISTRICT COURT CILED IN THE
FORTHE _____dDISTRICTOF ___yniTED STATES DISTRICT COURT

DIVISION DISTRICT OF HAWAII
(Write the District and Division, if any, of JAN 21 2021
the court in which the complaint is filed.) at ju o'clock and 3 Smin. JM
MICHELLE RYNNE, CLE ‘ |
Mom LO
Complaint for Employment
Discrimination

(Write the full name of each plaintiff who is filing CV 2 1 0 () 0 5 3 J NVI S KJ M

Case No.
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

 

 

 

(to be filled in by the Clerk’s Office)

Jury Trial: 0 Yes [No
(check one)
-against-
MOP SURE RD RO Wt STIN
ReESOoWT AHYD SPA

 

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

RECEIVED BY OVERNIGHT FILING

RECEIVED
CLERK, U. S. DISTRICT COURT
JAN 21 2021
DISTRICT OF HAWAII
pe. dow Mailed On,
aio JAN 2 v 2021

 

iy
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page2of57 PagelID# 2

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

 

 

Name MDS A eyo
Street Address \a x0 GWweert EM ST. PT. ody
City and County ror ow LU

 

State and Zip Code \tWAYW PA NK S
Telephone Number (Evo) BIW = WAGA
E-mail Address eV BE LA CD AY @ AAW - LDR

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation, For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

 

 

Name RNDRANY A QGUBERDER Weyer
Job or Title \WoVEL
(if known)

Street Address DSF VORB WEAR RNC.
City and County SD AAD LAL A

State and Zip Code _\WWIWWY PAY AY & AS

Telephone Number (<v% - Vie “3S Wh

Pe
E-mail Address
(if known)

 

 

Defendant No. 2

Name

Job or Title

(if known)
Street Address
City and County

 

 

 

 
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page3of57 PagelID# 3

State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

Defendant No. 3

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 

 

Defendant No. 4

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number

E-mail Address
(if known)

 

 

CG Place of Employment

The address at which I sought employment or was employed by the defendant(s)

18:

 

 

Name KAD RPA GURE MADER WoTel
Street Address EVO VS URIMAR EUR AN.
City and County Wet TAD LEAK A

 

State and ZipCode \WANP PNY ALKANE
Telephone Number |v .s ) A1— ~ “S\A

 
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page4of57 PagelD# 4

IL.

TIL.

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that

apply):

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter
from the Equal Employment Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page5of57 PagelD#5

A. The discriminatory conduct of which I complain in this action includes (check all
that apply):
O Failure to hire me.
i ~=—Ss Termination of my employment.
O Failure to promote me.
[Failure to accommodate my disability.
O Unequal terms and conditions of my employment.
M Retaliation.
L] Other acts (specify):

(Note:

 

Only those grounds raised in the charge filed with the Equal

Employment Opportunity Commission can be considered by the federal
district court under the federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

SRbNUMReNM 391, FV

 

C, I believe that defendant(s) (check one):

ge

O

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and

 

 

 

 

 

 

explain):

O race

O color

O gender/sex

O religion

O national origin

O age. My year of birth is . (Give your year of birth
_ only if you are asserting a claim of age discrimination.)

a disability or perceived disability (specify disability)
CAA WH La BAUME PMP DICARIL TT

E. The facts of my case are as follows. Attach additional pages if needed.
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page6of57 PagelID# 6

WM Tower sUrew & L8OK OF HLL
Vi CATR BGHES CEN GE TD NEU EET
ae OC ce

 

 

 

 

 

(Note: As additional support for the facts of your claim, you may attach to this
complaint a copy of your charge filed with the Equal Employment Opportunity
Commission, or the charge filed with the relevant state or city human rights
division.)

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counselor
regarding the defendant’s alleged discriminatory conduct on (date)

KPRAL “3p, 241

 

B. The Equal Employment Opportunity Commission (check one):

O has not issued a Notice of Right to Sue letter.
M&M issued a Notice of Right to Sue letter, which I received on (date)
WON Bere Sty, Wd Ds

 

(Note: Attach a copy of the Notice of Right to Sue letter from the
Equal Employment Opportunity Commission to this complaint.)

OF Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding the defendant’s alleged discriminatory
conduct (check one):

CO 60 days or more have elapsed.

O less than 60 days have elapsed.
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 7of57 PagelD# 7

VI.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or

exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

AYE DATA ONES OSH TY OTA C DMT TY

OCOeR— AS HWA TOY PL Dy Tee tS — RE Pw Peron
BED FHemivag VPevV vnc rsx TOQ LV pe rNowwd \
Teen PSEA CA AE DE PAK PAP ATU DAMP GES

ws Weavo om Boecrvse LV ECE TKO wee

PVE VY TREK BEND PRM SAC RLU ..
Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: Kw - 90, 20.3+\

Signature of Plaintiff Nx BAe’ AX —

J

Printed Name of Plaintiff (wow KAO
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page8of57 PagelID# 8

B. For Attorneys

Date of signing: 20 _

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address
Telephone Number
E-mail Address

 

 

 

 
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 PageQ9of57 PagelID# 9

January 20, 2021

Dear Your Honor,

First of all I would like to greet you with a pleasant good day. My name is Rudy Acio. I
worked at Moana Surfrider Westin Spa & Resort. I started working with them on June 15, 2015.
My last position there was Stewarding. I have 3 kids & I have been married since June 1997, It’s
been said that I’ve been terminated from this company. I really tried my best to work everyday
for them but because of my Chronic back Pain, I’ve called in sick sometimes. I was terminated
from this company because of absenteeism. I know your honor, they have a hotel policy but it’s
too unfair to terminate someone who has an impairment of a Chronic Back Pain. I have attached
my impairment documents from the Department of Labor. While I was working with them, I had
a car accident in 2016 and I disclosed my disability with them. I continued working with them
even though I have chronic Back Pain. I really tried my best to work with them even though my
back was in pain. I continue working with them but sadly I’ve been in another car accident on
February 14, 2018. I applied for an FMLA good for 1 year to take care of myself and I stayed
home for 6 months. I came back to work on August 9, 2019. Even though I have Chronic Back
Pain, sometimes I’m okay and sometimes my Chronic Back Pain flare ups that's why I would
call in sick. In April, they started giving me Notice of Excessive Absenteeism because they said
my FMLA has already expired and they have to do this because it’s their hotel policy to give me
warnings because I’m not covered for the FMLA already. I've told them if they renew my FMLA
but sadly I don’t have enough hours to qualify for a new one. So they have given me

Coaching on May

Verbal Warning on June
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page10o0f57 PagelID# 10

Written Warning in July and ended up on a 5 day suspension this same month.
In August, I asked for a 1 month medical leave for my back pain but I only took 2 weeks. I really
tried my best to go to work but in September, my back pain flared up again so they’ve given me
a 10 day suspension. I was so worried that they would terminate me. In October, November &
December, I tried my best to go to work even though I have Chronic Back pain, | tried to not call
in sick because I don’t want to get fired. My boss threatened me, Jason Watanabe, executive
chef, that if I call in sick 1 more time he was going to terminate me. Sadly, on January 5, 2020, I
called my manager to give me a request off for Monday, Tuesday and Wednesday because I had
a family problem going on. My manager approved me for 3 days. On thursday, January 9, 2020,
it was my day off. I texted my manager if I could have another day off the next day, Friday,
because I was feeling sick but I was supposed to say to request another day because of what I
was going through on Monday, Tuesday and Wednesday for having family problems. I
misunderstood myself from saying that I was sick when I was supposed to say that it was
because of family problems. I texted my boss that I knew if! called in sick again I would get
fired. My boss texted me back saying that it was fine and that I needed to bring a doctors note
back on Saturday, January 11, 2020. I have the messages of my conversation between my
manager & I printed out. I have attached it. What they did was that when I came back to work on
January 11, 2020, they let me work for 5 days till the 15th of January. They used me for 5 days
to work. Sadly, on January 16, 2020 they gave me a suspension pending termination and on
January 21, 2020, they officially terminated me. I think your honor, this is a prejudicial treatment
because they asked me to get a doctor's note and my manager said that it’s been fine but still they
terminated me. It’s too unfair to terminate an employee who has Chronic Back Pain and have an

impairment disability. My boss knew that I was asking for another request and he said that it’s
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Pageilof57 PagelD#:11

okay as long as I had a doctor's note with me back to work. J think they violated the American
disability act and it’s prejudicial treatment. Ever since they have terminated me, it’s been

AN™ FEC) MU
affecting my thinking, my mood, my behavior and sometimes I’m ashamed to go out to see my
family because I lost my job. Sometimes, when I see my coworkers they would laugh at me and
ignore me. The sadness that I cannot take in is that when somebody is saying especially Mr.
Jason Watanabe, executive chef, that I never worked harder on that year, 2019 but my gross
income before I got terminated was $34,105.94. I tried my best to go to work your honor but
when my Chronic back pain would flare up I cannot do anything. I have worked for them almost
5 years. I gave my all to show them that I could work but I ended up being terminated. I have
attached my W-2 2019 and my last pay stub. It’s too unfair and this is a prejudicial treatment.
Right now, if my back flares up, I'm still taking pain relievers like Aleeve and back patches. I

really want to look if they violated the American Disability Act. Thank you very much for this

opportunity to express my feelings to you, your honor.

Sincerely,

a) oe
la  Riidy Acio
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page12o0f57 PagelD#:12

THis AS Tye UNNE RST BETWEEN PVE
ATID PMV Boss. |.

& % % 43 62% i 7:06 AM
<  +18083482100 we =

Sunday, January §, 2020

Boss can | ask for request ee An
off for Monday, Tuesday & oe s
Wednesday. I'm having family

121pm Problems

©) Whois this? yo;py 9 > FA SESS 4
oo9py ThisRudyboss “>

Thursday, January 9, 2020

Hi boss this is Rudy, | know
asked you the last time for
request off but | just wanted to
ask if you can put me one more
day request off for tomorrow re, Me
friday because | feel sick today
cee & i know that. cannot call -
for call in sick because I'm

gonna get fired, My schedule
tomorrow is from 4am-12pm

bea
view aur >
| 4:52 PM
Og
-~“ We need a doctors note Me BOSS

when you come back on sat 7

1/11/2020

Thanks 4:59 PM

P }errer inessage @)
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page130f57 PagelD#: 13

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: rj. ¥{1es) Charge

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.
[X] ee0c 486-2020-00298

 

 

 

HAWAI'I CIVIL RIGHTS COMMISSION and EEOC

State or local Agency. ifany

 

 

 

 

 

Name (indicate Mr., Ms., Mrs.) Home Phone Year of Birth

MR. RUDY ACIO (808) 989-2107

 

 

 

Street Address City, State and ZIP Code

94-1106 HUAKAI STREET, WAIPAHU, HI 96797

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.
MOANA SURFRIDER WESTIN RESORT AND SPA 15 - 100 (808) 922-3111
Street Address City, State and ZIP Code

2365 KALAKUA AVENUE, HONOLULU, HI 96815

 

 

 

 

 

Name No. Employees, Members Phone No.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earllest Latest

[| RACE [| COLOR [| SEX [ | RELIGION [| NATIONAL ORIGIN 04-29-2019 01-21-2020

[| RETALIATION [| AGE DISABILITY [| GENETIC INFORMATION

[| OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s)):
| began my employment with Moana Surfrider Westin Resort and Spa on or about June 15, 2015 and my
last position with the company was Steward. In or around November 2016, | disclosed my disability to
management. In or around April 2019, to include: May 2019, June 2019 and July 2019, | was written up
by Jason Wadave, Executive, for absenteeism. On or about July 15, 2019, | was suspended for five days
by Jason Wadave. In or around September 2019, | was suspended for ten days by Jason Wadave. In or
around October 2019, | informed Jason Wadave regarding my medical condition and need for an
accommodation. There is an accommodation that would allow me to perform the essential functions of
the job. Respondent failed to engage in the interactive process. On or about January 21, 2020, | was
discharged by Jason Wadave.

The reason given by Jason Wadave for my write-ups was for absenteeism. The reason given by Jason
Wadave for the denial of my reasonable accommodation was that there is no light duty. The reason
given by Jason Wadave for my discharge was for absenteeism.

 

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it

 

 

| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

Digitally signed by Rudy Aclo on 04-30-2020 09:41 PM EDT | (upsirlaiy jes WORN TO BEFORE ME THIS DATE

 

 

 
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page14of57 PagelID# 14

EEOC Form 5 (11/09)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Sr.) Ysles) Charge
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [J FEPA
Statement and other information before completing this form.
[X] EE0c 486-2020-00298
HAWAI'I CIVIL RIGHTS COMMISSION and EEOC

 

State or local Agency, if any

 

 

| believe | have been discriminated against due to my disability, in violation of the Americans with
Disabilities Act of 1990, as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it

 

 

| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

Digitally signed by Rudy Acio on 04-30-2020 09:41 PM EDT | (non: liv Unb) SWORN TO BEFORE ME THis DATE

 

 

 
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page15o0f57 PagelD#: 15

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Los Angeles District Office
255 E. Temple Street, 4" Floor
Los Angeles, CA 90012
Intake Information Group: (800) 669-4000
Intake Information Group TTY: (800) 669-6820
Los Angeles Direct Dial: (213) 894-1000
FAX (213) 894-1118

 

Date: May 11, 2020

Respondent: Moana Surfrider Westin Resort and Spa
Charge No.: 486-2020-00298

Ruby A. Acio
94-1106 Huakai Street
Waipahu, Hawaii 96797

Dear Mr. Ruby A. Acio:

Your Charge of Discrimination against the Respondent named above has been received by our
office. We have also notified the Respondent that your client is filing a charge, which the EEOC
is required to do.

We will be forwarding your charge to the Honolulu Local Office because the employer is in
their jurisdiction. Should you have further questions regarding the processing of your charge,
please contact:

Glory Gervacio, Director

Equal Employment Opportunity Commission,
Honolulu Local Office

300 Ala Moana Boulevard, Room 4257
Honolulu, Hawaii 96850

(808) 541-3722

Sincerely,

Gannett Hoover

Garrett Hoover
CRTIU Supervisor
Charge Receipt/Technical Information Unit

 
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page16o0f57 PagelD#: 16

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Los Angeles District Office
255 E. Temple Street, 4" Floor
Los Angeles, CA 90012
Intake Information Group: (800) 669-4000
Intake Information Group TTY: (800) 669-6820
Los Angeles Direct Dial: (213) 894-1000
FAX (213) 894-1118
Website: www.ecoc. gov

 

 
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page17of57 PagelD#:17

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To. Rudy A. Acio From: Las Vegas Local Office
94-1106 Huakai Street 333 Las Vegas Blvd South
Waipahu, HI 96797 Suite 5560

Las Vegas, NV 89101

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Amy Nigro,
486-2020-00298 Investigator (702) 553-4464

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A OUOUU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

Amy R. Nigro F  ieaeoaamemmmcueaaaes FOR

ase ITNT aR EL Gen

 

Enclosures{s) Tamara M. West, (Date Mailed)

Local Office Director
cc:

Sarah O. Wang

Marr Jones & Wang LLP

c/o Moana Surfrider, A Westin Resort & Spa
1003 Bishop Street

Suite 1500

Honolulu, HI 96813
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page18o0f57 PagelD#: 18

Enclosure with EEOC
Forin 161 (41/16)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below. )

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SuIT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint

_ or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice), While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page19o0f57 PagelD#: 19

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your _attorney_and_suggest_ that he or she consult the amended _ regulations and
appendix, and other ADA related publications, available at
hitp://www.ecoc.gov/laws/types/disability_reguiations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

» The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

> In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,

learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §

1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:

functions of the immune system, special sense organs and skin; normal cell growth; and digestive,

genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limited.

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” - (¢.g., hearing aid, prosthesis,-medication, therapy, behavioral modifications) are not

considered in determining if the impairment substantially limits a major life activity.

>» An impairment that is “episodie” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active.

» An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months,

VV

“Regarded as” coverage:

>» An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

» The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.

> A person is not able to bring a failure to accommodate claim if the individual is covered only under the —
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as

explanatory publications, available at http://www.ceoc.gov/laws/types/disability_regulations.cfin.
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 20o0f57 PagelID#: 20

HAWAK‘I Civil RIGHTS COMMISSION

830 Puncusows Street, Room 411 * Hono.utu, HI 96813-5095 + Puone: (808) 586-8636 ° Fax: (808) 586-8655 * TTY: (808) 586-8692

 

 

 

December 2, 2020

Rudy Acio
94-1106 Huakai Street
Waipahu, HI 96797

Dear Mr. Acio:

Re: Notice of Dismissal and Right to Sue in
Rudy Acio vs, Moana Surfrider Westin Resort and Spa
FEPA No. 21141; EEOC No. 486-2020-00298

I have received notice that your complaint has been investigated by the Equal Employment
Opportunity Commission, and a final determination regarding the complaint has been made by that
agency.

Therefore, in accordance with Hawaii Administrative Rules (H.A.R.) §12-46-11, your case has been
closed effective the date of notice at the top of this letter, 1 am dismissing your complaint and issuing
you a right to sue. You have the right to file a private lawsuit against the Respondent in the State
Circuit Court within ninety (90) days after receipt of this notice pursuant to Hawaii Revised Statutes
§368-12 and H.A.R. §12-46-20. This letter serves as your Right to Sue document and you may be
required to provide it to the Court should you decide to file a private lawsuit in this matter.

Sincerely,
WX

William D. Hoshijo
Executive Director

WDH:csm

c: Chief Executive Officer, Moana Surfrider Westin Resort and Spa
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 21of57 PagelD#: 21

' a ¢. { w

ISLAND INSURANCE COMPANY, LTD. 2 3
P. O. Box 1520 es

Honolulu, Hawaii 96806-1520 J 8

Telephone No.: (808) 539-9577 a2 say

aa lS

Insurance Carrier te =

DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS a OR

DISABILITY COMPENSATION DIVISION

STATE OF HAWAII
RUDY A. ACIO ) -  CASENO.,: 2-12-10268
c/o Maurice Danbara, Esq. )—
1188 Bishop Street, Suite 1905 ) D/A: 11/08/2012
Honolulu, Hawaii 96813 )
) STIPULATED COMPROMISE AND
Claimant, ) RELEASE AGREEMENT; AND
) APPROVAL AND ORDER;
) Exhibit “A"
vs. )
)
JOE KIM’S KIM CHEE, INC., )
)
Employer, ) Claim No.: IP004784
)
and )
)
ISLAND INSURANCE COMPANY, LTD., )
)
Insurance Carrier. )
)

 

STIPULATED COMPROMISE AND RELEASE AG:

WHEREAS, on November 8, 2012, Claimant, RUDY A. ACIO (hereinafter “Claimant”),
sustained a personal injury to his low back by accident arising out of and in the course of his
employment with JOE KIM’S KIM CHEE, INC., the Employer, whose workers’ compensation
insurance carrier for said injury is ISLAND INSURANCE COMPANY, LTD., the Insurance

Carrier, (hereinafter, sometimes collectively referred to as, “Employer/Carrier); and
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 22o0f57 PagelD#: 22

WHEREAS, Claimant’s average weekly wage at the time of his November 8, 2012 injury
was $165.28, which resulted in a weekly compensation rate of $187.00; and

WHEREAS, Employer/Carrier paid temporary total disability benefits to Claimant for the
following periods, except from November 8, 2012 through November 10, 2012 (waiting period),
beginning from November 11, 2012 through January 24, 2014, and from May 20, 2014 through
June 2, 2014, for a total of $17,263.19; and

WHEREAS, Employer/Carrier also paid temporary partial disability benefits to Claimant
from January 27, 2014 through April 6, 2014, for a total of $1,870.00; and

WHEREAS, by letter dated April 4, 2014, Employer/Carrier notified Claimant of their
claim for credit of $5,134.91, in regards to the overpayment of temporary total disability benefits;
and

WHEREAS, by Notice dated April 16, 2014, the Vocational Rehabilitation Branch of the
Disability Compensation Division notified Claimant that his case would be closed if no objection
was filed within ten (10) calendar days thereof; and

WHEREAS, by Independent Medical Examination/Permanent Partial Impairment Rating
Report dated July 28, 2014, Peter Diamond, M.D., reported the following: 1) his diagnoses of
Claimant’s condition as: a) lumbar sprain/strain, with left-sided lumbar radiculopathy by
electrodiagnostic criteria; and b) multilevel degenerative disc disease with annular tearing at L4-5
and L5-S1; 2) Claimant was stationary and stable; and 3) Claimant had an 8% impairment of the
whole person of the lumbar spine; and .

WHEREAS, on November 24, 2014, Employer/Carrier issued an advance of $1,000.00

and on December 4, 2014, Employer/Carrier issued an advance of $2,000.00, to Claimant with
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 230f57 PagelD#: 23

regards to the permanent partial disability benefits for the industrial injury of November 8, 2012;
and

WHEREAS, to the extent applicable Claimant expressly represents and specifically
warrants that he has not applied for, or received, any assistance type benefits from the Department
of Human Services, State of Hawaii, or the United States Government, which involves, but is not
limited to, any programs under Medicare, Medicaid, or Social Security, in connection with his
industrial injury of November 8, 2012, and which may be subject to Chapter 346, Haw. Rev. Stat.,
as amended, or any applicable state or federal law, concerning a duty to inquire about possible
benefits furnished or to be furnished to him, and/or notification of the settlement in this matter to
any governmental agencies by virtue of the possibility that said agency or agencies possess a lien
for reimbursement against the settlement amount as stated in paragraph 2 (a) below; and

WHEREAS, no hearing in this matter has been held before the Director of Labor and
Industrial Relations (“Director”); and

WHEREAS, the parties notwithstanding their respective contentions, desire to
compromise the above-captioned matter pursuant to Section 386-78, Haw. Rev. Stat., as amended;
and

NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED BY THE PARTIES
HERETO THAT:

1, Claimant has attained medical stability, maximum medical improvement, and as
complete a recovery as possible under the circumstances. All injury related conditions have been
duly rated.

2. In order to terminate and discharge in whole any and all claims, rights, and causes
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 24o0f57 PagelID# 24

of action that Claimant may have under the Hawaii Workers’ Compensation Law whether brought
by Claimant or any of his dependents, heirs, executors, administrators, personal representatives,
successors and assigns, for compensation, damages, or disabilities, known or unknown,
discovered or undiscovered, especially including, but not limited to, any temporary partial
disability, temporary total disability, permanent partial disability of the whole person, permanent
partial disability as set forth in greater detail as scheduled awards in Section 386-32, Haw. Rev.
Stat., as amended, permanent total disability, death and disfigurement caused by, related to, or
arising out of the industrial accident of November 8, 2012, the following shall be remitted to
Claimant upon approval of this Agreement by the Director:

(a) From Employer/Carrier, the sum of THIRTY-EIGHT THOUSAND SIX
HUNDRED THIRTY-SEVEN AND 04/100 DOLLARS ($38,637.04), less the overpayment of
FIVE THOUSAND ONE HUNDRED THIRTY-FOUR AND 91/100 DOLLARS ($5,134.91) in
temporary total disability benefits and the THREE THOUSAND AND 00/100 DOLLARS
($3,000.00) in advanced permanent partial disability benefits, leaving a balance of THIRTY
THOUSAND FIVE HUNDRED TWO AND 13/100 DOLLARS ($30,502.13) to be paid to
Claimant, in new money and one lump sum, such payment representing consideration for the
waivers described in more detail below; the sufficiency and adequacy of said sum as consideration
for this compromise settlement is hereby expressly acknowledged by Claimant, Ofthe lump sum
payment, THIRTEEN THOUSAND AND 00/100 DOLLARS ($13,000.00) represents
consideration for the waivers of reopening, medical, indemnity, and vocational rehabilitation
rights, more specifically described in paragraphs below, and the remaining balance represents

eight percent (8%) in permanent partial disability of the whole person of the lumbar spine plus
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 25o0f57 PagelD#: 25

three percent (3%) in residual disability, with regards to the industrial injury of November 8, 2012.
(b) Employer/Carrier agree to continue to pay qualified health care providers

for medical care, services, and supplies related to the industrial injury of November 8, 2012, for the

period of time up to'and including the date of the approval of this Agreement by the Director.

Any bills or charges for medical care, services or supplies provided after the date of the approval of

this Agreement by the Director shall be Claimant’s sole responsibility.

3. ~ Employer/Carrier agree that Claimant shall retain all workers’ compensation
benefits of any kind or nature which have been paid to Claimant or to third persons or
organizations on his behalf, including any compensation payments made to Claimant prior to the
approval of this Agreement, except as provided in paragraphs 2 (a) and (b) above, and the amounts
heretofore paid to or on behalf of Claimant, and Claimant hereby acknowledges receipt and the
legal sufficiency of all payments of temporary total disability benefits, temporary partial disability
benefits, permanent partial disability benefits, vocational rehabilitation benefits, and medical care,
paid and provided by Employer/Carrier to the date of this Agreement.

4, To the extent required, Claimant agrees to, and shall, promptly secure all requisite
consent(s) and written release(s) from the Department of Human Services, State of Hawaii, and/or
the proper federal agency or agencies of the United States Government, relating to any and all liens
which may have arisen from or are related to the industrial injury of November 8, 2012, with
regards to any medical assistance including, but not limited to, Medicaid or Medicare benefits, that
he may have received or may be receiving, Regardless of whether Claimant has received or is
receiving such Medicaid and/or Medicare benefits, and subject to the provisions of paragraph 8

below, any collection or enforcement action by the State of Hawaii or the United States
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 26o0f57 PagelD#: 26

Government shall not disturb the finality of this Agreement.

5. This Agreement is a compromise settlement entered into by the parties hereto in
good faith and in accepting the consideration of the payments and agreements described in
paragraphs 1, 2, 3, and 4 hereof, and executing this Agreement, it is specifically agreed and
understood that Claimant waives and relinquishes all rights, and this Agreement shall be a
complete bar to any and all claims or reopenings for compensation, injuries, disabilities,
disfigurements, death, or damages to Claimant’s person under the Hawaii Workers’ Compensation
Law, whether known or unknown, discovered or undiscovered, or whether anticipated or not,
resulting from or arising out of or in any way connected with or traceable to the industrial accident
of November 8, 2012, inclusive of any hospital, surgical and medical care, services and supplies,
travel reimbursement or mileage, services of an attendant, and medical rehabilitation services, aid,
appliances, apparatus and supplies, and vocational and physical rehabilitation benefits, expenses,
plans, programs, training or services and artificial members, or other aids, appliances, apparatus
and supplies which the nature of the industrial injury of November 8, 2012 may require.

6. This Agreement shall specifically terminate and operate as a complete bar to and a
complete waiver and relinquishment by Claimant of any claims for compensation and
disfigurement. It is expressly understood and agreed that the consideration paid pursuant to
paragraphs 2 and 3 hereof includes payment for, but is not limited to, any claims or future claims
for compensation and death benefits and funeral and burial allowances or expenses by Claimant’s
spouse, children or other dependents, if any, or which any of his heirs, executors, administrators,
personal representatives, successors and assigns may have under the Hawaii Workers’

Compensation Law.
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 27of57 PagelD#: 27

7, It is specifically agreed and expressly understood by Claimant, for himself and on
behalf of his heirs, executors, administrators, personal representatives, successors and assigns, that
he covenant not to sue or file any other charge, complaint or claim in any federal, state or local
office, court, agency or department with respect to the industrial accident of November 8, 2012,
and that he will protect, indemnify, defend and forever hold harmless Employer/Carrier, and their
respective directors, officers, employees, agents, attorneys, heirs, trustees, administrators,
insurers, indemnitors, personal representatives, successors and assigns against any loss or liability,
inclusive of attorneys’ fees and other costs of defense, from any and all claims, demands or actions
that have been or may hereafter at any time be made or brought against Employer/Catrier by or on
behalf of Claimant, or by any person, employer or organization which may arise out of the
industrial accident of November 8, 2012.

8. It is expressly understood that the aforementioned payment in no way constitute an
admission of negligence or fault of any kind whatsoever on the part of Employer/Carrier, but is
paid solely to compromise and settle all disputes in the aforementioned claim, for the purpose of

avoiding further litigation risk and expense, and that said payment is the final consideration of this.

Agreement and that NO OTHER P CONSIDERATI EEN PROMISED
OR. BE PAID TO C R. C 0 CTLY.
9, G S L, COMPLETE RELEASE ‘which contains

the entire agreement between the parties hereto and that the terms of this Agreement are
contractual and not a mere recital. Employer/Carrier’s responsibilities, if any, for the payment of
_indemnity, disfigurement, and medical benefits are hereby discharged in whole and Claimant

acknowledges full satisfaction of his industrial injury claim described in greater detail in the
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 28o0f57 PagelD#: 28

paragraphs above.
10. This paragraph is to help Claimant understand the legal effect of this document; it

does not change or add to the rights and responsibilities described earlier in this Agreement, By
writing or signing his initials in the space marked “Yes”, Claimant understands that he is giving up
all of his rights to claim or receive medical benefits, vocational rehabilitation benefits and services,
past and future money payments and all future rights, if any, to receive workers’ compensation

benefits for the industrial accident of November 8, 2012.

READ AND UNDERSTOOD: Se ;
11. Any right to compensation or disfigurement for his industrial injury of November

 

8, 2012 is hereby discharged in whole and Claimant has been and is hereby completely
lump-summed out of any money, service benefits and compensation which may have been or may
be due him under the Hawaii Workers’ Compensation Law.

12. Unconditional approval is an express condition of this Agreement. The parties
will cooperate with each other and make every effort to obtain prompt approval of this Agreement
by the Director. If such approval cannot be obtained as this Agreement is made, or if any aspect
of the case must be heard or decided, or if the Director seeks to increase Employer/Carrier’s
obligations under this Agreement, then the parties will be restored status quo ante to the same
positions which each party had prior to and as if this Agreement did not exist; and, in any such
event, upon request of Employer/Carrier, the Director shall forthwith order immediate
reimbursement of all payments made by Employer/Carrier together with all compensation paid or
benefits provided over and above that which was either previously ordered or due and paid before

this Agreement was made.
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 29o0f57 PagelD#: 29

13. — It-is expressly understood and specifically agreed that this settlement is contingent
upon Claimant’s expeditious signing of this Agreement as well as his and his attorney’s agreement
to use best efforts to secure expeditious approval of this Agreement, and that any unreasonable
delay on his or his attorney’s part could render this settlement null and void.

14. | This Agreement shall for all purposes be construed as a Decision of the Director
approving the foregoing compromise as conforming to Chapter 386, Haw. Rev. Stat., as amended.

15. The Director may enter an order in accordance with the foregoing stipulations
number 1 through 14.

16. It is understood that no statement of fact or opinion has been made by any party to
this Agreement other than as herein set forth to induce the execution of this Agreement, and it is
executed by each party hereto with full knowledge of the facts and possibilities of the aforesaid
claim, and any prospective death claim.

17. Claimant specifically acknowledges and represents that he has been advised of, is
aware of and understands all of his legal rights under his claim in the aforementioned case, and that
he has voluntarily and without duress or undue influence entered into this Agreement and
explicitly waives any and all specified rights he has, had, or may have under the aforementioned
claim. Claimant is also satisfied with the informal handling of the claim and does not need a
formal hearing on the terms of this Agreement.

18. To the extent applicable, Claimant and Employer/Carrier specifically recognize
that the purpose of this settlement is not to shift to Medicare or Medicaid any responsibility for the
payment of medical expenses or future prescription drug costs related to the medical care, services

or supplies of Claimant’s industrial injury of November 8, 2012 but to provide Claimant with the
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 300f57 PagelD #: 30

funds which will foreclose Employer/Carrier from responsibility for payments for any
work-related medical expenses or future prescription drug costs in the aforesaid matter. In
accepting this settlement, Claimant understands and agrees that neither Medicare nor Medicaid is
required to pay for any medical expenses or future prescription drug costs related to his industrial
injury of November 8, 2012. Claimant understands and holds that Employer/Carrier make no
representation or warranty that Claimant is entitled to Medicare or Medicaid benefits for his
industrial injury of November 8, 2012.

19. Claimant agrees to be solely responsible for payment of his own attorney’s fees and
costs, payable out of the monies described in paragraph 2 (a) above, said fees and costs shall be

subject to formal petition for approval.

10
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 31of57 PagelD#: 31

DATED: Waipahu, Hawaii, O02 -\b - WIS

Vttebatite

'Y A. ACIO, Claimant

and ISLAND INSURANCE COMPANY, LTD., the Insurance Carrier

by Xn (ow We foe.

JEANETTE STONE, Their DulyAuthorized
Representative

APPROVED AS TO FORM:

musysid

mo al
Maurice Danbara, ESQ.
Attomey for Claimant

3 o
x
a
my 5
AyD AL

eth. BIAS

Vis!

gaxe
alee

Ze Ly OL udd SL

Spt tates

APPROVED AND SO ORDERED
PURSUANT TO SECTION 386-78,
HAW. REV. STAT., AS AMENDED,
AS CONFORMING TO THE
REQUIREMENTS OF CHAPTER 386,
HAW. REV. STAT., AS AMENDED

Original Signed By
CLYDE IMADA
a oe : i i

        

FOR DIRECTOR
STIPULATED COMPROMISE AND RELEASE AGREEMENT, Rudy A. Acio vs. Joe Kim's
Kim Chee, Inc., et al.; Case Number: 2-12-10268; D/A: 11/08/2012.

11
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 32o0f57 PagelD#: 32

STATE OF HAWAII )
SS.

CITY & COUNTY OF HONOLULU )

On [@bruaryy 10 2015, in the First Circuit Court of the State of Hawaii, before me

 

 

personally appeared Udy ft. Acio . , to me known to be the person(s
described in and who executed this /2 page, S/Arlahed compromises Refegse Agreement 44 aie ‘epona

Febuary 10,15 , end acknowledged that the said person(s) executed the same as said
person(s) free act and deed.

JILL § KIKUTA
Notary Public, State of Hawaii
My Commission Expires: 6/02/2017

 
, Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 33 0f57 PagelD#: 33

—_—

ALLState so-1ll 4/18/2017 3:31:18 PM PAGE 3/0068 Fax Server

Med Central Houston
Allstate. ::2.2% 227:
® CLINTON ITA 52733

You're In good hands,

 

Quetegaa ta M nanead nena det Te ld ae

LAW OFFICES OF MAURICE DANBARA
1188 BISHOP ST STE 1905
HONOLULU HI 968133308

April 18, 2017

DATE OF LOSS; December 08, 2016 PHONE NUMBER: 877-224-264]
CLAIM NUMBER: 0438633851 WHA FAX NUMBER: 608-373-7383
INJURED PERSON: RUDY A. ACIO OFFICE HOURS: Mon - Fri 8:00 am - 4:45 pm,

Sat 8:00 am - 2:30 pm

Re: Your Medical Payment Summary

Dear LAW OFFICES OF MAURICE DANBARA,
Attached please find a summary of the payment(s) we've made under Medical coverage(s) for the loss listed above.

Please be advised that the medical benefits available on the above referenced claim have exhausted at the policy limits. This
information can be shared with your medical providers as needed.

Please feel free to contact me at 877-224-2641 Ext. 2779504 if you need any additional information.

Sincerely,

HANAN AFRAD

HANAN AFRAD
877-224-2641 Ext. 2779504
Allstate Insurance Company

CPIPOS5 0438633851 WHA
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 34o0f57 PagelID#: 34

4 Med Central Houston
Allstate."
® CLINTON IA 527332874

You're In good hands.

RUDY A AND LUZ G ACIO
94 159 AWAMOKU ST -
WAIPAHU HI 96797

February 16, 2018

INJURED PARTY: RUDY A, ACIO PHONE NUMBER: 877-224-264?
DATE OF LOSS: February 14, 2018 FAX NUMBER: 608-373-7383
CLAIM NUMBER; 0492005111 OTC OFFICE HOURS: Mon - Fri 8:00 am - 4:45 pm, Sat

8:00 am - 2:30 pm

Your Personal Injury Protection and Medical Payments Claim 04920051 1]
Dear RUDY A ACIO,

am sorry to hear of your recent injury, and | wish you a speedy recovery.

l.want to make sure you x1OW you may | be owed Menge 3 +r Your Personal iniuey Protection anc Mecice: Feyareste

soversgs. Monss eost assucted | be cv

lowin doy best
¢

 

a

euoe le.

SP YGU. as iy ion. Yao possin.e.

To assist you through this process, | have included some Helpful rints jor Your Medical Clein:, which includes impcrtant
information and commonly asked questions. !n addition, we have provided helpful information you can share with any
providers you seek treatment with related to this auto accident. ‘This will help expedite any medical bill handling.

In case | need your medical records for any questions, | have included a “Medical Authorization” form. Please sign this form
and return it to me in the envelope | have provided.

Simply complete and return the enclosed Application For Benefits. This form provides us with information to selp us
properly evaluate your claim.

Please fee! free te contact me for any questions or concerns you have about your claim,
On behalf of your agent, Bonilla Insurance Agency, thank you for giving us the opportunity to serve you,

Sincerely,

TIERRA COOPER,

TIERRA COOPER
877-224-2641 Ext, 2779403
Allstate Insurance Company

Enclosure(s)

CPIA038 0492005111 OTC
40010201802 16TROO3000896C01005001495

 
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 35 of 57

' 4
Work Status Certification

For Nin Work-Related Absences or L.. aves

- Pa
j MS

starwood

Hotels vas
Resurts Warkins

.

PagelD #: 35

Hotels & Resorts LP

Personal & Confidential

 

  

SBF ig, MAPA __ peot:

Byox AWO
& (injury)

I was absent and unable to work oie to a non work-related rnedical co. ition:

|
I L (was) Tees not) hospitalized.

I hereby certify that this absence was -aused by an iliness/injury due to a nor

Hotels & Reso'

Associate Name: Associate#

eR ERY ot - ;
ssociate’s Certification ~ t» be completed by associate} syate of Iinass: UI- yp Wy 2ONY!
EE ee

CTE MLD IS 4

{| (illness) |

'

work-related incident while employed at Kyotya

 

4
Assaciate’s Signature Date

7" Kyo-ya Hotels & Resorts,
. . the Moana Surfrider, a Westin Resort,
:-~ To-Work policy and program which, under certain circumstances, allows «i:
_ conditions to continue working, at Icast for a temporary period, with ful’ yi.)
; outlined by you, their physician, unti! the associate is able to return to
~ Itis our intent to work with you and ‘he associate by, where possible, avco.:
: associate’s normal position or, if nec :ssary, assigning transitional tasks c%.
: and limitations.

Physician's Certifica

 
 
 
 
 
   
    
  

LP, dba Kyo-ya Company, Ltd,
Central Resources Team, Sheraton ™11i and Starwood Hotels

a
. A |

tion of Disability to be completed by

nn

physicia |

   

  

 

“AE I certify that Vi \ _has been under m, orofessional care.
‘ Dates of disability: from V fo 4, K through and including _ . g, | 1¢
yo Medical Diagnosis" (yhe Prin _ : ea Doctor's Appointment:

os

i
Claimant’s Work ‘tatus: Off Work

.

Work Restrictions:

: i
Y Returti.
wt ge

[| Modified assigned duti &

¥

oy,

- Regular Duty effective: ‘fi A

effective: | nn

Sheraton Waikiki, 12 Royal Hawaiian, Sheraton Princess Kaiulani,

& Resorts has a Return

associates who have non-work-related heajth
following the restrictions and limitations ;
the + eyuiarly assigned duties.

i? odating the restrictions and timitations injthe
\, ciporary basis that meet those restrictions

!

@

 

——

|

\

 

ib

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yas iz: None {" Occasionall Frequently
Mark (X) as appropri:te (0% of the time) j (32% of the sisi) (67% of the time
C.., | Sedentary Work ee \-
ae Standing/Walking/ Sitting i —--
“yp | Climb Stairs/Ladders
“| Kneel/Crawl/Crouch oe
Bend/ Stoop ee: _ _ ssaccesete temp ES eerie lle

Use of Right/Left (circle one) | and/Arm
(circle one)

Grip/Squeeze Right/Left Han
_one)

Reach Overhead Right/Le
one) oe Bocas on
Able to lift/carry/pash/pull up to
_ Ibs, |
(300 Ib cart takes 20 Ibs push, pull force)

ett

 

d (circle

 

cE 2

ft Hend (circle

 

 

 

 

 

 

|
|
|
|

——

 

: ; Avoid Solvents/Dust/Mist/Vapors

 

Date:_Y ey

L_| Other Restrictions/Comments:
a

Z Ce oy os
oe v . CE LAT.

Signature::

i
{
|
|

Phone: YK: I-44.

|

 

“Dr Than Tun” WKS BY Address:

Locums fa DR. VICENTE S. RAMO, JR

634 Kalihi Street, Sule 201
Hanahiie HE QRR10

yi Name: (Print)

 

 

Revised ts is

|
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 36o0f57 PagelD#: 36

Od HTT
Work Status Certification
star ‘wood For Non Work-Related Absences or Leaves Koya.

Hotels and
Resorts Waikiki

Personal & Confidential
[Associate's Certification ~ to be completed by associatel] Date of Illness: UN / 2 _/ Y\%

Associate Name: My ACO Associates SW pote, YPN Dept; STE’ baXD Wo

 

 

 

    

 

 

I was absent and unable to work due to a non work-related medical condition: L_| (injury) L Hliness)

I (was) (was not) hospitalized.
I hereby certify that this absence was caused by an illness/injury due to a non work-related incident while employed at Kyo-ya
Hotels & Resorts,

"Veo ON DM 7 Bae 7_ “WY \

Associate’s Signature Date

| Kyo-ya Hotels & Resorts, LP, dba Kyo-ya Company, Ltd, Sheraton Walkiki, The Royal Hawaiian, Sheraton Princess Kaiulani,

| the Moana Surfrider, a Westin Resort, Central Resources Team, Sheraton Maui and Starwood Hotels & Resorts has a Return-
To-Work policy and program which, under certain circumstances, allows our associates who have non-work-related health
conditions to continue working, at least for a temporary period, with full pay, following the restrictions and limitations
outlined by you, their physician, until the associate is able to return to their regularly assigned duties,

It is our intent to work with you and the associate by, where possible, accommodating the restrictions and limitations in the
associlate’s normal position or, if necessary, assigning transitional tasks on a temporary basis that meet those restrictions

 

 

 
   

 

I certify that AGO, RUDY has been under my professional care.
Dates of disability: from OY / 20 / 14 through and including _ O4 / 24 / 14
Medical Diagnosis: _BACK BAIN Next Doctor's Appointment:

 

Claimant’s Work Status: [| Off Work War Return to Regular Duty effective: Of / 25/ (4

Pty [| Modified assigned duties effective: / /
y | Work Restrictions:

Mark (X) as appropriate None Occasionally Frequently
(0% of the time) (32% of the time) | (67% of the time)

 

 

Sedentary Work

Standing/Walking/ Sitting

Climb Stairs/Ladders
Kneel/Crawl/Crouch

Bend/Stoop

Use of Right/Left (circle one) Hand/Arm
(circle one)

Grip/Squeeze Right/Left Hand (circle
one)

Reach Overhead Right/Left Hand (circle
one)

Able to lift/carry/push/pull up to

Ibs.
(300 Ib cart takes 20 Ibs push/pull force)

Avoid Solvents/Dust/ Mist/Vapors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

“Hawaii Holistic Medical Clinic
"eG _ap Fae: 4 yj 22 | 14 phone:
Name:(Print) 634 Kalihi Street, Bante 201 Address:

. Honolulu, HI 96819
Revised L813 Tel # 808-841 ~" x # 808-841-8841

Signature:

 
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 37of57 PagelD#: 37

(F) 234-2500
PTTN: FURY

  
   
   
     
      
  

 

Associate
Kyoya. Work Status Certification & Doctor
oonus For Non Work-Related Absences or Leaves
syste Re terete ee Sota! & Confidential
saciate’s Certification ~ to be leted by ass ] Cate of tinesss OS 7 DZ, NA

  
   

ai iene
Associate Name: 2% evo Associate? SSA pitas, Select Hare Dept; STEPPED WL

T was absent and unable to work due to a non work-related medical condition: (| (injury) Aires)

I (was) (was not) hospitalized.
T hereby certify that this absence was caused by an fliness/injury due to a non work-related incident while employed.at Kyo-ya

Pe, Ne Dep De ps

Associate's Signature Date

| Kyo-ya Hotels & Resorts, LP, dba Kyo-ya Katulani, LLC, Kyo-ya Ohana, LLC, Sheraton Walktkt, The Royal Nawallan, the
Moana Susfrider, a Westin Resort, Sharaton Princess Kalulant, Cantral Resources Team, Sheraton Maui, and Marriott Hotets
& Resorts has a Return-Yo-Work policy and program which, under cartaln elrcumstances, allows aur associates who have
non-work-related health conditions to continue working, at least for a temporary pariod, with full pay, following the
reseicetone and limitations outlined by you, thelr physician, until the assaciate is able to return to thelr regutarly assigned
duties,
it is our intent to work with you and the associate by, where possible, accommedating the restrictions and limitations In the
associate's nermal position or, if necessary, assigning transitional tasks an a temporary basis that meet thasa restrictions
and itmitations,
5 ah

|
Next Doctor's Appointment:

has been under “Oe ca “
[q through and Including __: a_

Claimant's work status: L_lorr werk Lil netum to Regular Duty effactive: Oi Gi lFY

 

   
 
 
 
  
    
  
   
  
  

   
   

  

Sete Dabes of disability: from

 

[_Tototines assigned dutieseffective:§ =f, f/f

 

Work Restrictions:

Mark (X) as appropriate None Occasionally Frequently
(0% of the time) (32% of the time) _| (67% of the tima)
| Sedentary Work

i Step tigo/ Walking / Sitting
Mev] | Ciimb Stairs/Ladders

oe Kneel/Crawl/Crouch
4 | Bend/Steop
Use of Right/Left (circle ane) Hand/Arm
(elrele one)

ma enieere Right/Laft Hand (circla
one
Reach Ovarhead Right/Left Hand (circa
Lone)

Able to vielen up to

(300 Ib cart takes 20 ibs push/puli force)

Avoid Solvents/Dust/Mist/Vapors
Other Restrictions/Comments: PRO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a 1288
nature: ate é OF : ~

venetian DL UL vy roe CY SCC aan Ve | SL: a0]

FAYEN HerOrucu, Hi se
PAL

MAY 6 @ ania

 

 

 

 

 

 

 

 

 

 

re

Revised 6.1 08
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 38o0f57 PagelD#: 38

 

 

8 Cyan RECORD OF PERFORMANCE
: Ohana, LLC
A Conduct and Ability Report is intended te help associates understand the impeet of the noted conduet andior performance
deficiencies so thal corrective action can De immediately taken. Please provide details below,
Associate: Rudy Acio Date: 06/20/19 4
Location: Moana Surfrider Department: Stewarding Leader; Jason Watanabe

 

 

 

Pravious Counseling Action(s) in Last 18 Months: | [J No Yes- If Yes, detail below,

 

 

Current Counseling Action: | C1] Sag a Verbal Livieins a1 Final () Other:

 

 

   

 

C) Violation of dress/grooming code Te Faling narformente 8 standards () tmproper personel conduct

(1 Interfering with work of others (1 Leaving work without approval 00 Poor attendance recard

© Victation of Company safaty C) Fallure to maintain confidentiality of © () Willful refusal to follow
rules or guidelines Company matters Leader's directions

C) Viotation of Company/Department policy (specify): Standards of Conduct (Handbook) #3, 4, 59
"Rlentily the issuo, hehavior or edveree action that requires immediate improvement. Include

dates, datalls arid witiesses stetoments ae es. List dates anieene ieee
vp } counseling actions taken.

 
 
     
 
   

 

INCIDENT SPECIFICS

 

Standards of Conduct Violations:
3. Violating any of the Company’s policies, whether or not contained in this handbook;

4. Establishing a pattern of excessive absenteeism or tardiness;

59, If an associate’s performance, work habits, overall attitude, conduct or demeanor becomes
unsatisfactory in the judgment of the Company, based on violations of either the above or any other
of the Company's policies, rules or regulations, the associate will be subject to disciplinary action
up to and including termination of employment,

Master Hotel Agreement Section 17.1

Previous Warnings:
4/15/19- Notice of Excessive Absentecism
05/24/19- Coaching

This is to advise you that your latest absence on 6/1 1-6/15/19 is considered to be in violation of
company excessive absenteeism policy. This most recent sick call is your 18th occurrence within a
12 month rolling period and is considered to be excessive.

PERFORMANCE expected performancs be ecessary corrective actions. Outiine any -

 

additional tal hat may f ba provided to telp associate mest abjectives. May also note length
EXPECTATIONS of improvement and the tools sed to meagre efféctivansss y fosward,..

Rudy Acio is receiving a verbal warning for excessive absentecism. Excessive Absenteeism affects
the operations therefore the expectation is to take the necessary steps to maintain your health and
follow your schedule. It is important that you make immediate improvements to your attendance
reporting to work as scheduled. Moving forward in the event you need to call off for your serious
health condition, you must get the supporting doctor's note for the issue. Further violations of the
Absenteeism Policy may result in progressive disciplianry action up to and including suspensions
and/ or termination.

 

 

 

Pago 1012 Company Conftental
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 390f57 PagelD#: 39

Performance Counseling for: Rualy hud

  

  
 
   
   
 

lacknowledgo receipt of this report and (hat l{s contents have been discussed with me. understand that my signature does not
necessarily Indicate agreement and that rofusal to sign will not invalidate the action, | understand that this form will be placed In my
personnel file Jn accorcance to the Collective Bargaining Agreement Ifappiicable, | furherunderstand that my signature does not
Walve any appeal rights that may be opplicablo by my employment,

Assoclate Signature: ace nse Co < Susan Gi a

Leader Signature: KR + Dato; 6 /2 S 114

Witness Signatu (¥ oppltont ic eh, Pate: Joe)

Human Resources Sighature: aK \ 00a 0 my Date: -
rT” T y

  

Date:

      

 

 

 

 

 

 

 

Pago 2 al? Company Confidential
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 40of57 PagelID# 40

ete Hey a Mtn: Publ
JUN L 3 2018 Work Status Certification ~ a am
starwood For Nort Work-Related Absences or Leaves Kye a

otto! Walkiki / Hotels & Roserta, LP
Personal & Confident
t Date of Illness: dy ft 7 WK ‘
Associate Name; 2S APE ND Associate#S ZAW pote, RBA Dept; STEP ae

I was absent and unable to work due to a non work-related medical condition: |_| (injury) | Titiness)

I (was) (was not) hospitalized.

I hereby certify that this absence was caused by an illness/injury due to a non work-related incident while employed at Ky:
Hotels & Reso ,

   

    

 

ssociate’s Certification ~ to

     
  
  

 

Associate’s Signature Date

Kyo-ya Hotels & Resorts, LP, dba Kyo-ya Company, Ltd, Sheraton Waikiki, The Royal Hawaiian, Sheraton Princess Kalula
the Moana Surfrider, a Westin Resort, Central Resources Team, Sheraton Maul and Starwood Hotels & Resorts has a Ret
To-Work policy and program which, under certain circumstances, allows our associates who have non-work-related hez
conditions to continue working, at least for a temporary period, with full pay, following the restrictions and limitations
outlined by you, their physician, until tha associate is able to return to thelr regularly assigned duties.

It is our intent to work with you and the associate by, where possible, accommodating the restrictions and limitations in

associate's normal position or, if necessary, assigning transitional tasks on a temporary basis that meet those restrictior
and limitations.

 

 
 
 
 

 

  

I certify that has been under my professional care.

Dates of disability: from ' / fi i! through and including U / L / IY
| Medical Diagnosis: kh | _ Next Doctor's Appointment:

= EEE

Work Status;] Claimant’s Work Status: | Off Work Krum to Regular Duty effective: f / | Y) AG

L] Modified assigned duties effective: / /

Work Restrictions:

Mark (X) as appropriate None Occasionally Frequently
(0% of the_time) (32% of the time) | (67% of the time)

 

 

Sedentary Work
Standing/Walking/Sitting

Climb Stairs/Ladders
Kneel/Crawl/Crouch

Bend/Stoop

Use of Right/Left (circle one) Hand/Arm
(circle one)

. Grip/Squeeze Right/Left Hand (circle
one)

; Reach Gverhead Right/Left Hand (circle
one)

Able to lift/carry/push/pull up to

Ibs.

300 Ib cart takes 20 Ibs push/pull force)

Avoid Solvents/ Dust/Mist/ Vapors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Restrictions/Comments:

Signature: va v #- ap Date: b / [9 / | q rome: OUL-T9
Name:(Print)_DR- VICE RW) pax: SUIL-ZEU won Holistic Medical Clinic

 

 

 

Addre

oe i e

634 Kalihi Street, Suite 201

Revised | 1/8/13
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page41of57 PagelD#: 41

Koya. RECORD OF PERFORMANCE

A Conduet and Ability Report is intended to help associates understand the impact of the noted conduct and/or performance
deficiencies so that corrective action can be immediately taken, Please provide delails below,

 
 
  

  

 
  
 
    

Associate: Rudy Acio Date: 07/11/19

 

Location: Moana Surfrider Department: Stewarding Leader: Jason Watanabe

 

 

 

f Previous Counseling Action(s) in Last 18 Months: | CJNo 6 Yes- If Yes, detail below.

 

 

 

 

| Current Counseling Action: | (] Coaching 1) Verbal (Written (Final C1 other:
Batt tha di, RET ES ES Bk

i Oo Violation of dress/grooming code {0 Falling performance standards (1 Improper personal conduct

  

 

 
 

     

§ MATURE OF INCIDENT

   

 

(J Interfering with work of others (1) Leaving work without approval C1 Poor attendance racord
C] Violation of Company safety [1] Failure to maintain confidentiality of  (C] Willful refusal to follow
rules or guidelines Company maiters Leader's directions

 

[] Violation of Company/Depariment policy (specify): Standards of Conduct (Handbook) #3, 4, 59

- Heentify the Isgue, behavior or adverse action that requires Immediate improvement Include
INCIDENT SPECIFICS dates, detalls and witnesses statements as appropriate, List dates and nature of Incident of

previous relevant performance counseling actions taken.

    

   
   
  

     

    

 

Standards of Conduct Violations: |
| 3. Violating any of the Company’s policies, whether or not contained in this handbook;

| 4. Establishing a pattern of excessive absenteeism or tardiness;

4.29. [fan associate’s performance, work habits, overall attitude, conduct or demeanor becomes
;upsatisfactory in the judgment of the Company, based on violations of either the above or any other
of the Company’s policies, rules or tegulations, the associate will be subject to disciplinary action
up to and including termination of employment.

Master Hotel Agreement Section 171

Previous Warnings: :
4/15/19- Notice of Excessive Absenteeism
05/24/19- Coaching

6/25/19- Verbal Warning

This is to advise you that your latest: absence on 6/26-6/30/19 is considered to be in violation of
company excessive absenteeism policy. During the investigation you acknowledged that you
understand the absenteeism policy, but still continue to be excessively absent. You were also absent
on 6/20-6/21/19, which is considered to be excessive in a 12-month rolling calendar year.

 

  
  

 

By being excessivel absent, it affects your co-workers and the operations.

7 "State oxpe ed] parformance/bohavior standard and necessary corrective actions. Outline any
CLUS: : additfonal tral ing that may be provided to help associate mest objectives. May also note fangth
EXPECTATIONS of time allowed for improvement and the fools used to measure effectiveness gone forward,

    
 

 

  
 

 

\ Paga 1 of.2 é Campany Confidential —~
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 42o0f57 PagelD#: 42

Performance Counseling for: Rudy ojo “hes

 

Rudy Acio is receiving a written warning for excessive absentecism. Excessive Absenteeism affects
the operations, therefore the expectation is to take the necessary steps to maintain your health and
follow your schedule. It is important that you make immediate improvements to your attendance
and reporting to work as scheduled. Moving forward, in the eveit you need to call off for your
serious health condition, you must get the supporting doctor's note for the issue.

Weare also mandating that you attend EAP to help assist and follow their recommended course of
action. They can be contacted at phone 4808-597-8222. Further Violations of the Absentecism
Policy may result in progressive disciplianry action up to and in¢luding suspensions and/ or
termination.

 

 

   
 
       

| acknowledge receipt of this report PHP Eld eae Cente Aee eli BTC eel Ai He eee Lee signature does not
necessarily Indicate agreement and that refusal to sign will not invalidate the action. J undorstand that this form will be placed In\my
PororestesaVate Mi coo uecteceteice bt aCe) the Gollective Bargaining Agreement If applicable. | further understand that my signature does not

waive any appeal tights that maybe applicable by my employment.
Associate Signature: > ee a 7.6 My Date: . 4\x \ray
Leader Signatur Date:

Witness i al (If applicable): Po, _— Dater 4 - WG
Human Reessgraey Signature: Pala Date: [tu fl 4

\

 

 

 

 

 

 

 

 

 

, Page 2 of 2 . Company Confidential
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 43o0f57 PagelD#: 43

CYS RECORD OF PERFORMANCE

A Conduct and Ability Report is intended to help associates understand the impact of the noted conduct and/or performance
deficiencies so that corrective action can be immediately taken. Please provide details below.

Associate: Rudy Acio Date: 07/24/19

     
  

 

Location: Moana Surfrider Department: Stewarding Leader: Jason Watanabe

 

 

 

Previous Counseling Action(s) in Last 18 Months: | []No 1 Yes- If Yes, detail below.

 

 

Current Counseling Action: =| () Coaching [Verbal (Written C] Final [) Other: 5-day suspension __|

NATURE OF INCIDENT Check all that apply.

 

 

 

CJ Violation of dress/grooming code (J Failing performance standards CJ Improper personal conduct

(1 Interfering with work of others CJ Leaving work without approval (1 Poor attendance record

C1] Violation of Company safety C1 Failure to maintain confidentiality of C1 Willful refusal to follow
rules or guidelines Company matters Leader's directions

C] Violation of Company/Department policy (specify): Standards of Conduct (Handbook) #3, 4, 59

 

 

 

 
 
    
  

Identify the issue, behavior or adverse action that requires immediate Improvement. Include
dates, datalls and witnesses statements as appropriate. List dates and nature of incident of
evious ralevant performance counseling actions taken.

INCIDENT SPECIFICS

   

 

Standards of Conduct Violations: .

3, Violating any of the Company’s policies, whether or not contained in this handbook;

4. Establishing a pattern of excessive absenteeism or tardiness;

59. If an associate’s performance, work habits, overall attitude, conduct or demeanor becomes
unsatisfactory in the judgment of the Company, based on violations of either the above or any other
of the Company’s policies, rules or regulations, the associate will be subject to disciplinary action
up to and including termination of employment.

Master Hotel Agreement Section 17.1

Previous Warnings:

4/15/19- Notice of Excessive Absenteeism
05/24/19- Coaching

6/25/19- Verbal Warning

TAWU/19- Written Warning

This is to advise you that your latest absence on 7/14-7/17/19 is considered to be in violation of
company excessive absenteeism policy. During the investigation you acknowledged that you
understand the absenteeism policy, but still continue to be excessively absent. You were also absent
on 7/4-7/8/19, which is considered to be excessive in a 12-month rolling calendar year.

 

By bein
PERFORMANCE
EXPECTATIONS

excessively absent, it affects your co-workers and the operations.

State expected performance/behavior standard and necessary corrective actions. Outline any
additional training that may be provided to halp associate meet objectives. May also note length
of time allowed for Improvement and the tools used fo measure effectivanass going forward.

  
   
      

   

 

    

Page 1 af 2 = Company Confidantiat
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 44of57 PagelID# 44

Performance Counseling for: F ud Y Ado

 

Rudy Acio is receiving a 5-day suspension for excessive absenteeism. Excessive Absenteeism
affects the operations, therefore the expectation is to take the necessary steps to maintain your health
and follow your schedule. It is important that you make immediate improvements to your
attendance and reporting to work as scheduled. Moving forward, in the event you need to call off for
your serious health condition, you must get the supporting doctor's note for the issue,

You are attending EAP, we ask that you continue to attend EAP and follow their course of action.
Further violations of the Absenteeism Policy may result in progressive disciplianry action up to and
including suspensions and/ or termination.

2, g plo a) @ Oo 8) a O

6) @) a ‘a Barga A pplicab : @) 0
pp @ pp ble b O

| Associate Sighatura Peete pate. \ a4 \ e
Leader Signatira: Dates 2 [2 MF

Z
earety re (If applicable): Date:

Human rigours Signature: up at ve a ly 4 | \4

 

 

 

 

 

 

 

* PageZol2 ° Camnanu Cantrantiot
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 45o0f57 PagelD#: 45

Write legibly In ink & use single cross-outs with Initials for errors

_ Work Status Certification
Ko a. Personal & Confidential ~ Injury & Illness Koya.

  
  

 

 
 
 
  
   

Date of Injury/Illness:_¥_/ ID S

   

Assoclate Name; Rudy Aclo Associate 59900 Hotel; Moana Surfrider — henp, Stowarding

T was absent and unable to work due to a medical condition: LC (injury) Fitness)
‘T (was) or (was not) hospitalized and hereby certify that this absence and information listed is valid.

he ee S/N D1

Associate's Signature Date

“) Kyo-ya Hotels & Resorts, LP, dba Kyo-ya Company, Ltd, Sheraton Walktkl, Tha Royal Hawallan, Sheraton Princess Kalulani, the Moana

| ; Surfrider, Central Resources Team, Sheraton Maul and Marriott International has a Return-To-Work policy and program which allows «
, associates who are Injured on the Job to continue working, at least for a temporary period, with full pay, following the restrictions and

_+ Imitatlons outlined by you, thelr physictan, until the associate Is able to raturn to thelr regularly assigned duties.

, Tels our Intent to work with you and the assoclate by, where possible, accommodating the restrictions and Ilmitations In the associate’

*, formal position or, if necessary, assiqning transitional tasks on a tamporary basis that meet those restrictions and IImitations,

 

 

errr

   

 
 

has been under my professional care
thru Date: OR next appointment

Personal Medical L | Workers Compensation L] Workers Comp Deferred
L] Off Work

[kur to Regular Duty effective: 6 BS Ig

  

 

 

 

 

 

 

 

 

 

A [| Modified assigned duties effective: l l

R Work Restrictions Mark (v) as appropriate

ie: Physical Tasks — Circle & list all applicable responses None Occasionally | Frequently
1. (0% of the time) __|_(32% of the time) }|_(67% of the time).
é os: | Sedentary Work

By Standing/Walking/Sitting

4 P : | Climb Stairs/Ladders
2 ./ | Kneel/Crawl/Crouch

LAR : | Bend/Stoop

a i | Use of Right/ Left / Both

0 | Hand/ Arm/ Leg/ Finger /other:

 

Grip/Squeeze Right/ Left/ Both — Hand / Finger

Reach Overhead Right/Left - Hand/Arm

Able to lift/carry/push/pull up to lbs.

Left / Right / Both (Note: 300 Ib cart takes 20 Ibs push/pull force)

Avoid Solvents/Dust/Mist/Vapors/Water or wet conditions

 

era
=

 

 

 

 

 

 

 

 

Other Restrictions/Commenj#s:

{ Signature: LZ pate:_4 _/ _/ Phone: | SY
s Vicente S. Rango JAAAD
_ 4, Name:(Print) 634 Kalihi Street Suite 204 Fax: ZY [- CCY Address:

oy * Honolulu, HI 96819

Revised 6,28,19

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 46o0f57 PagelD#: 46

ws sil Associate

Certification of Health Care Provider for U.S. Department of Labor WHE

 

Employee's Serious Health Condition Wage and Hour Division
(Family and Medical Leave Act) Eagan ibaa Bayo
BO NOT SEND COMPLETED FORM TO THE DEPARTMENT OF LABOR: RETURN TO THE PATIENT’ OMB Control Number: 1235-0003
Expires: 8/31/2021

 

SECTION I; For Completion by the EMPLOYER
INSTRUCTIONS to the EMPLOYER: The Family and Medical Leave Act (FMLA) provides that an employer may
require an employee secking FMLA protections because of a need for leave duc to a serious health condition to submit a
medical certification issued by the employee’s health care provider, Please complete Section I before giving this form to
your employee. Your response is voluntary. While you are not required to use this form, you may not ask the employee to
provide more information than allowed under the FMLA regulations, 29 CFR. §§ 825.306-825.308. Employers must
generally maintain records and documents relating to medical certifications, recertifications, or medical histories of
employees created for FMLA purposes as confidential medical records in separate files/records from the usual personnel
files and in accordance with 29 C.F.R. § 1630.14(c)(1), if the Americans with Disabilities Act applies, and in accordance
with 29 C.F.R. § 1635.9, ifthe Genetic Information Nondiscrimination Act applies.

Employee's job title: Utility Stewards Regular work schedule: Varias/On-call

Employee's essential job functions: Peters genera/speciallzed cleaning. Operates dish Washing machine, transfer food sturt

& required ltams to banquet areas. Maintains general cloanliness of the kitchen facilitias & areas. May perform dutles of utllily buffat food runnar.

 

Check if job description is attached:

SECTION I: For Completion by the EMPLOYER

INSTRUCTIONS to the EMPLOYEE: Please complete Section II before giving this form to your medical provider.
The FMLA permits an employer to require that you submit a timely, complete, and sufficient medical certification to
support a request for FMLA leave due to your own serious health condition. If requested by your employer, your response
is required to obtain or retain the benefit of FMLA protections. 29 U.S.C. §§ 2613, 2614(c)(3). Failure to provide a
complete and sufficient medical certification may result in a denial of your FMLA request. 29 C.F.R. § 825.313. Your
employer must give you at least 15 calendar days to return this form. 29 C.F.R. § 825.305(b).

Your name: Rudy Acto
First Middle Last

 

SECTION MW: For Completion by the HEALTH CARE PROVIDER

INSTRUCTIONS to the HEALTH CARE PROVIDER: Your patient has requested leave under the FMLA. Answer,
fully and completely, all applicable parts. Several questions seek a response as to the frequency or duration of a

condition, treatment, etc. Your answer should be your best estimate based upon your medical knowledge, experience, and
examination of the patient. Be as specific as you can; terms such as “lifetime,” “unknown,” or “indeterminate” may not
be sufficient to determine FMLA coverage. Limit your responses to the condition for which the employee is seeking
leave. Do not provide information about genetic tests, as defined in 29 C.F.R. § 1635.3(£), genetic services, as defined in
29 C.E.R. § 1635.3(e), or the manifestation of disease or disorder in the employee’s family members, 29 C.F.R. §

1635.3(b). Please be sure to sign the form on the last page. af Loli lu St: Suite 20 |
Provider’s name and business address: DI Vv \ ceomte Ramo hye Le: Hp £14 Wet Bt | ‘]e 6

Type of practice / Medical specialty: FAM| Y Y PRA CH Oh
Telephone: ( DS ) SH \7l2 «6 Fax:( DF Se} | C524 |

Page 1 Form WH-380-E Revised May 2015
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 47of57 PagelD#: 47

 

f pelt date condition commenced: 44
Probable duration of condition: CA 4 — EAD 1)

Mark }elow as applicable:
Wi

patient admitted for an overnight stay in a hospital, hospice, or residential medical care facility?
o __ Yes, Ifso, dates of admission:

 

late(§) you treated the patient for condition:

Pa atal
rt
Will the patient need to have treatment visits at least twice per year due to the condition? __No _ Aes.

Was medication, other than over-the-counter medication, prescribed? __—_— No Aes.

Was the patient referred to other health care provider(s) for evaluation or treatment (¢,2., physical therapist)?

we No Eves If ao, state the nates of such ents and duration of eta

ML =e pe ccanet cr Piece Y,Wwo pe
Avatce| och whoecage “your one? Bee y wetdes,

\

2. Is the medical condition cece _LXo __. ves. If'so, expected delivery date:

3. Use the information provided by the employer in Section I to answer this question. If the employer fails to
provide a list of the employee’s essential functions or a job description, answer these questions based upon
the employee’s own description of his/her job functions.

Is the employee unable to perform any of his/her job functions due to the condition: No f Yes.
If so, identify the job functions the employee is unable to perform:

4. Describe other relevant medical facts, if any, related to the condition for which the employee seeks leave
(such medical facts may include symptoms, diagnosis, or any regimen of continuing treatment such as the use

of specialized equipment):
Chpprner pact. fl Emer

 

 

 

 

 

 

 

 

Page 2 CONTINUED ON NEXT PAGE Form WH-380-E Revised May 2015
_ Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 48of57 PagelD # 48

   

   

   

5. Will the employee bs incapacitated for a single continuous period of time dus to his/her medical condition,

including any time for treatment and recovéry? __ No _-“Yes.
If so, estimate the beginning and ending dates for the period of incapacity: 08- (0-1 to O%~Il-/q

6. Will the employee need to attend follow-up treatment appointments or work part-time or on a reduced
schedule because of the employee’s medical condition? }€ No __ Yes.
ee
"en are the treatments or the redifced number of howsof work medically necessary?
No __ Yes. —

Estimate treatment schedule, if any, including the dates of any scheduled appointments and the time
required for each appointment, including any recovery period:

 

Estimate the part-time or reduced work schedule the employee needs, if any:
hour(s) per day; days per week from through

7. Will the condition cause episodic flare-ups periodically preventing the employee from performing his/her job
functions? ___No es.

Is it medically necessary for the employee to be absent from work during the flare-ups?
——.. No ____ Yes. Ifso, explain:

AY ree

 

Based upon the patient’s medical history and your knowledge of the medical condition, estimate the
frequency of flare-ups and the duration of related incapacity that the patient may have over the next 6
months (e.g, 1 episode every 3 months lasting 1-2 days):
Frequency : times per week(s)
Duration: hours or___ day(s) per episode

month(s)

 

   
 

 

 

 

 

 

 

Page 3 CONTINUED ON NEXT PAGE Form WH-380-B Revised May 2015
_ Case 1:21-cv-00053-JMS-KJM Document 1 Filed 01/21/21 Page 49 of 57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AL 303 Ms

Signature of Health Care Provider Date

PAPERWORK REDUCTION ACT NOTICE AND PUBLIC BURDEN STATEMENT
If submitted, it is mandatory for employers to retain a copy of this disclosure in their records for three years, 29 U.S.C. § 2616; 29
C.ER. § 825.500. Persons are not required to respond to this collection of information unless it displays a currently valid OMB
control number. The Department of Labor estimates that it will take an average of 20 minutes for respondents to complete this
collection of information, including the time for reviewing instructions, searching existing data sources, gathering and maintaining
the data needed, and completing and reviewing the collection of information. If you have any comments regarding this burden
estimate or any other aspect of this collection information, including suggestions for reducing this burden, send them to the
Administrator, Wage and Hour Division, U.S, Department of Labor, Room $-34502. 200 Constitution Ave. NW. Washinginn, DC
20210. DO NOT SEND COMPLETED FORM TO THE DEPARTMENT OF LABOR; RETURN TO THE PATIENT.

Page 4 Form WH-380-E Revised May 2015

PagelD #: 49

Dactor
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 50of57 PagelD

=
—

PACIFIC GUARDIAN LIFE INSURANCE COMPANY, LIMIT ad

Pacific Guardian Tower -1440 Kapiolani Boulevard, Sulte 17

#: 50

. Fade VomPplotg

i? highli

Honolulu, Hawall 96814-3698 » (808) 955-2936 + Fax Number: (208 <7) S0cdl? «is...
Claim for Disability Benefits ~ Doctor, secave:

PART C - PHYSICIAN'S STATEMENT ©

IMPORTANT: Please complete and mall within 7 working days after examinatign to the insurance carter listed above unless
otherwise directed In Part A (25) or Part B (13). ,

 

1. Glalmant'’s name 2, Sex 3. Age
Rudy Aclo 4 Male UW Female

 

 

 

4, Physical requirements of claimant's occupation as related by claimant:

 

5. Dlagnosts: (yy j C y j aj WwW

6. If pregnancy, advise expected date of birth —_ ik
If disability is pregnancy with complications, advise cdmplications above.

 

7. Was claimant's disability caused by claimant’s employment? GQ Yes lo
If yes, was Physician's Report WC-2 filed? G1 Yes QO No If yes, filed with

 

 

8. Was olalmant hospitalized? Q Yes p-No  Iyes, fom__ sta
Surgery indicated? Yes <3 No Type

9. Complete the following:
Date of your first treatment of this disabllity $1019
First date claimant unable to perform the duties of 6 @ #4 above)
Date of your most recent treatment of this disability
Date claimant will be able to perform usual work (estimate) c 14
(BO NOT use “undetermined” or “unknown") (See #4 above)

10. Are you referring clalmant to anothar physiclan? Q Yes YNo If yas, give name:

 

 

 

11. Was claimant referred to you? Q Yes Oxo If yas, giva name:

 

 

 

| heraby certify that the above information Is true ‘and complete to the best of my knowledge.

 

 

 

 

 

 

 

 

 

TDI-45

SES Ras ome bg Vicente S. Ramo Jr. MD “_— SY [- TARE
Office Addresa (Street, Clty, Stato toe Eoae) _ 201 Fax Number Cy | im “a'4 Y |
Speclalty ed LY PRA CH Ig. Degree mM iS .
Signature of Physlolan CZ Date a (q- q

Page 3 of 3
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page5lof57 PagelD#: 51

tarwood Work Status Certification ~~ oo
S al-WOO For Non Work-Related Absences or Leaves é; a
Resorts Walkilet ; { Hololo & Resorts, LP

DN Ny. Ruloy TP 4- 2500 ‘Personal & Confidential

ssociate’s Certification ~ to be completed by associatell _ ate of Illness: DA YN OS YQ

Associate Name: Tevox  Kevo Assocjate# S°2° 9 Hotel: ORO D- Dept;_>VS PFD 1

IT was absent and unable to work due to a non work-related medical condition: | (injury) (illness)

I (was) (was not) hospitalized.

I hereby certify that this absence was caused by an lliness/injury due to a non work-related incident while employed at Kyo-ya
Hotels & Resorts, ; : ;

Qk? oe a A. 0 -~ / o-1 / yS> “oN
Associate's Signature Lo woe. Date

“| Kyo-ya Hotels & Resorts, LP, dba Kyo-ya Company, Ltd, Sheraton Waikiki, The Royal Hawaiian, Sheraton Princess Kaiulani,
i: | the Moana Surfrider, a Westin Resort, Central Resources Team, Sheraton Maul and Starwood Hotels & Resorts has a Return-
+) To-Work policy and program which, under certain circumstances, allows our associates who have non-work-related health
"| conditions to continue working, at least for a temporary period, with full pay, following the restrictions and limitations

"| outlined by you, their physician, until the associate is able to return to thelr regularly assigned duties.

“<4 Itis our intent to work with you and the assoclate by, where possible, accommodating the restrictions and limitations in the
“"\) assoclate’s normal position or, if necessary, assigning transitional tasks on a temporary basis that meet those restrictions

 

 

 

 
   

I certify that Rud \ L C\6 has been under my professional care.

Dates of disabllity: from 0 20 (4 through and including OF , 20, 96/4
ad p ain |

¥:. Medical Diagnosis: Next Doctor‘s Appointment:

iS jworik Statusilj Clalmant’s Work Status: L| Off Work A petunsato Regular Duty effective: O d / @/ a alg

[| Modified assigned duties effective: / /

 

ie Work Restrictions:
Lipid Mark (X) as appropriate None Occasionally Frequently
, , (0% ofthe time) (32% of the time) | (67% of the time)

 

 

 

Sedentary Work

Standing/Walking/ Sitting

Climb Stairs/Ladders

Kneel/Crawl/Crouch

Bend/Stoop

Use of Right/Left (circle one) Hand/Arm °

(circle one)

Grip/Squeeze Right/Left Hand (circle

one)

ou) | Reach Overhaad Right/Left Hand (circle

oT | one)

- -| | Able to lift/ carry/push/pull upto .
bs.

 

 

 

 

 

 

 

 

 

 

(300 Ib cart takes 20 Ibs push/pull force)
Avoid Solvents/Dust/Mist/Vapors

 

 

 

 

 

 

 

Other Restrictions/ Comments:

e A lt i Adama . —

v*) Signature: Y + W pate 94 _, W , 96/4 Phone: | 2 SY
_-} Name:(Print) Fax: %4 -&¢ Address:
saad 634 Kalihi Street, Suite 201 |

Honolulu, HI 96819

 

 

 

 

 
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 52o0f57 PagelD#: 52

OYE RECORD OF PERFORMANCE
Ohana, LLC
A Conduct and Ability Report is intended to help associates understand the impact of the noted conduct and/or performance

     
 

deficiencies so that corrective action can be immediately taken. Please provide details below.

Date: 9/26/19

      

Associate: Rudy Acio

 

Location: Moana Surfrider Department: Stewarding Leader: John Salcedo

 

 

 

Previous Counseling Action(s) in Last 18 Months: | CJ No _‘&] Yes- If Yes, detall below.

Current Counseling Action: | [Coaching Verbal Cl Written C) Final BQ Other: LO day Suspension

 

 

 

 

 

(2 Violation of dress/grooming code [] Failing performance standards CJ Improper personal conduct

( Interfering with work of others (1) Leaving work without approval Poor attendance record

(1 Violation of Company safety (1 Failure to maintain confidentiality of | [ Willful refusal to follow
rules or guidelines Company matters Leader's directions

(J Violation of Company/Department policy (specify): Standard of Conduct (Handbook) #3,4,59

Identify the Issue, behavior or adverse action that requires immediate improvement. Include
dates, datails and witnesses statements as appropriate. List dates and nature of incident of
revious rafevant performance counseling actions taken.

Standard_of Conduct Violation:

3. Violating any of the company's policies, whether or not contained in this handbook;

4. Establishing a pattern of execessive absenteeism or tardiness;

59. If an associate's performance, work habits, overall attitude, conduct or demeanor becomes
unsatisfactory in the judgement of the Company, based on violations of either the above or any
other of the Company's policies, rules or regulations, the associate will be subject to disciplinary
action up to and including termination of employment.

Master Hotel Agreement Section 17.1

 

 

Previous warnings:

4/15/19 - Notice of Excessive Absenteeism
5/24/19 - Coaching

6/25/19 - Verbal Warning

T/ALI/19 - Writen Warning

7/26/19 - 5 day Suspension

This is to advise you that your latest absence on 9/19/19 - 9/20/19 is considered to be in violation of
company excessive absenteeism policy. During the investigation you acknowledged that you
understand the absenteeism policy, but still continue to be excessivly absent.

 

By being excessively absent, it affects your co-workers and the operations.

PERFORMANCE State expected performance/behavior standard and necessary corrective actions. Outline any
additional training that may be provided ta help associate meet objectives. May also note length
EXPECTATIONS of time allowed for improvement and the tools used to measure effectiveness going forward.

   
  
   

 

 

Pago 1 of 2 Company Confidential
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page53o0f57 PagelD#: 53

Performance Counseling for: Randy (Card

 

 

Rudy Acio is receiving a 10 day suspension for excessive absentecism. Excessive Absentecism
affects the operations therefore the expectation is to take the necessary steps to maintain your health
and follow your schedule. It is important that you make immediate improvements to your
attendance and reporting to work as scheduled.

We are also mandating that you attend EAP to help assist and follow their recommended course of
action. They must be contacted at Phone # 808-597-8222 no later than 7 days from the issuance of
this documentation. Further violations of the Absenteeism Policy may result in progressive
diciplinary action up to and including suspension and/or termination.

       
      

(acknowledge receipt of this report and thatits contents have been discussed with me, | understand that my signature does not
necessarily Indicate agreement and that refusal to sigh will/not invalidate the action, | understand that this form will be placed iInmy
personnel file in accordance to the Collective Bargaining Agreement if applicable, | further understand that my signature does not
Walve any appeal rights that may be applicable by my employment.

   

Associate Signature: - Date:

aa =
AKA PT) Sia

mania Nt eee

ness Signature a cable); Y — a ei Ho

Human Resources Signature: \ We ‘ Date: | -
ee Katyn Alrvulia

 

 

 

 

 

 

 

SEMIS FMLA

Page 2 al 2 Campany Canhdental
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page 54of57 PagelID# 54

  

ONS. RECORD OF PERFORMANCE
Ohana, LLC
A Conduct and Ability Report is intended to help associates understand the impact of the noted conduct and/or performance

     

deficiencies so that corrective action can be immediately taken, Please provide details below.

Associate: Rudy Acio Date: 1/16/2020

 

Location: Moana Surfrider Department: Stewarding Leader: John Salcedo

 

 

 

Previous Counseling Actlon(s) in Last 18 Months: | [] No Yes- If Yes, detail below.

 

 

Currant Counseling Action: =| [] Coaching [] Verbal (Written [1] Final [&j Other: Suspension pend.terminatit
NATURE OF INCIDENT [B@icag

 

 

 

(1 Violation of dress/grooming code Failing performance standards () Improper personal conduct

C] Interfering with work of others (0 Leaving work without approval £] Poor attendance record

CL) Violation of Company safety C] Failure to maintain confidentiality of | (() Willful refusal to follow
rules or guidelines Company matters Leader's directions

Violation of Company/Department policy (specify): Standard of Conduct (Handbook) #3,4,59

idantify the issue, behavior or adverse action that requires immediate Improvement. Include
dates, detalls and witnesses statements as appropriate. List dates and nature of incident of
_previous relevant performance counseling actions taken.

Standards of Conduct Violation:

3. Violating any of the company's policies, whether or not contained in this handbook;

4, Establishing a pattern of execessive absenteeism or tardiness,

59. If an associate's performance, work habits, overall attitude, conduct or demeanor becomes
unsatisfactory in the judgement of the Company, based on violations of either the above or any
other of the Company's policies, rules or regulations, the associate will be subject to disciplinary
action up to and including termination of employment.

Master Hotel Agreement Section 17.1

 

 

Previous warnings:

4/15/19 - Notice of Excessive Absenteeism

5/24/19 - Coaching

6/25/19 - Verbal Warning
TAAL - Writen Warning

7/24/19 - 5 Day Suspension

9/26/19 --10 Day Suspension-- ~

This is to advise you that your latest absence on 1/10/2020 is considered to be in violation of
company excessive absenteeism policy. During the investigation, you stated that you texted and
called your manager the day prior requesting to take off due to a family problem and that you did
not feel good. As requested by your manager, you provided a doctor's note upon return on 1/11/2020
with a medical diagnosis of body aches signed by a physician. You later stated that the real reason
for the absence was due to family problems. As you were unable to work your scheduled shift, this
is considered an absence.

 

 
 
   
   

 

State expected performance/bohavior standard and necessary corrective actions. Outline any
additional training that may be provided to help associate meet objectives. May also note fength
of time allowed for improvement and the tools used to measure effactivaness going forward.

  

PERFORMANCE
EXPECTATIONS

 

      

   

Pace 1 of 2 , . Camoanv Confidential
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page55o0f57 PagelD#: 55

Performance Counseling for: Rurdic to
~ 7

  

 

Rudy Acio is receiving a suspension pending i investigation for possible termination for excessive
absenteeism. Excessive Absentecism affects the operations therefore the expectation is to take the
necessary steps to maintain your health and follow your schedule. You are scheduled to meet with
Kathy Ablan, Director of Human Resources on Tuesday, January 21, 2020 at 10am in the Human
Resources to discuss you employment status.

    
 
 
    
  
     

l acknowledge receipt of this report and that its contents have been discussed with me, | understand that my signature does not
necessarily Indicate agreement and that refusal to a He ee fais ethe lewd /understand that this form willbe placed in m Y-

   
     
 

personnel filein eed peel fo.the Collective. me yale Tele) Ye eae es Pi Tpiiaee lth ol eae
SCC als) Let Tt eon ceed alta) Me ea aN) ARs

Pysicl Ts eae" Hite 20

Leader Signature: Oe Sa (kx Date: M- 20
Witness Signature (If applicable): mae "ke Date:
Uiels0

Human Resources Signature: kha Date: Niulza
beg eet UAW 1 (16 (20

 
          

Associate Signature:

 

 

 

 

 

 

 

Mens t-te
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page56o0f57 PagelD#: 56

CYA. RECORD OF PERFORMANCE

  

A Conduct and Ability Report is intended to help associates understand the impact of the noted conduct and/or performance
deficiencies so that corrective action can be immediately taken. Please provide details below.

     

Associate: Rudy Acio Date: 1/21/2020

 

Location: Moana Surfrider Department: Stewarding Leader; John Salcedo... -] .-

 

 

 

Previous Counseling Actlon(s) in Last 18 Months: | [] No Yes- If Yes, detail below.

 

 

Current Counseling Action: | [] Coaching [1 Verbal (Written C1] Final (2 Other: Termination

 

 

 

C1 Violation of dress/qroaming code mm Falling nerformanca st standards () improper personal conduct

(2 Interfering with work of others CJ Leaving work without approval Poor attendance record

1 Violation of Company safety C0 Failure to maintain confidentiality of = (1) Willful refusal to follow
rules or guidelines Company matters Leader's directions

Violation of Company/Department policy (specify): Standard of Conduct (Handbook) #3,4,59

Identify the issue, behavior or adverse action that requires immediate Improvement. Include
dates, detalls and Miiesses Statements as appropriate, List dates and nature.of incident of —~ | ~~
previous relevant pe ance counseling actions taken.

 

 
   
   
   

INCIDENT SPECIFICS

Standards of Conduct Violation:
3. Violating any of the company's policies, whether or not contained in this handbook;

4, Establishing a pattern of execessive absenteeism or tardiness;

59. If an associate's performance, work habits, overall attitude, conduct or demeanor becomes
unsatisfactory in the judgement of the Company, based on violations of either the above or any
other of the Company's policies, rules or regulations, the associate will be subject to disciplinary
action up to and including termination of employment.

Master Hotel Agreement Section 17.1

Previous warnings:

4/15/19 - Notice of Excessive Absenteeism
5/24/19 - Coaching

6/25/19 - Verbal Warning

7/11/19 - Writen Warning

7/24/19 - 5 Day Suspension

9/26/19 - 10 Day Suspension

1/16/20 - Suspension pending Investigation

This is to advise you that your latest absence on 1/10/2020 is considered to be in violation of
company excessive absenteeism policy, As you were unable to work your scheduled shift, this is
considered an absence.

 

 

PERFORMANCE State expected performance/behavior standard and necassary corrective actions. Outline any
additional training that may be provided to help associate meet objectives. May also note length
EXPECTATIONS of time allowed for improvement and the tools used toe measure effectiveness going forward.

 
Case 1:21-cv-00053-JMS-KJM Document1 Filed 01/21/21 Page57of57 PagelD #57

Performance Counseling for: Ruel Here

 

Rudy Acio is being terminated for Excessive Absenteeism.

lacknowledge receipt of this report and thatits contents have beenidiscussed with me. | understand that my signature does not

necessarily indicate agreement and that refusal to sign will not invalidate the action, {understand that this form will be placed in my -
personnel file in accordance to the Collective Bargaining Agreement if applicable, | further understand that my signature does not
waive any appeal rights that may be applicable by my employment.

Rory STtn Date:
Leader Signature: Ka (Vn semcaaeil Date:

Witness Signature (If applicable): Jun AY Jo new Pram Date: \ |r | 18

Human Resources Signature: “4 Date: ‘
katwann/ \fra [2d

Nf

   
 
   

   

Associate Signature:

 

 

 

 

 

 

 
